Citation Nr: 1235146	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-37 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected tendonitis of the right shoulder.

2.  Entitlement to service connection for numbness of the bilateral arms.

3.  Entitlement to service connection for numbness of the bilateral legs.

4.  Entitlement to service connection for loss of strength of the bilateral arms.

5.  Entitlement to service connection for loss of strength of the bilateral legs.

6.  Entitlement to service connection for a pelvic condition.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for a low back condition.

9.  Entitlement to service connection for an unspecified joint condition, claimed as pain (other than the previously claimed right hand condition).

10.  Entitlement to service connection for dizziness.

11.  Entitlement to service connection for light headedness.

12.  Entitlement to service connection for residuals of head trauma.

13.  Entitlement to service connection for a memory loss condition.

14.  Entitlement to service connection for headaches as due to an undiagnosed illness. 

15.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel








INTRODUCTION

The Veteran served in the United States Army National Guard, and he served on active duty from June 1974 to March 1981, February 1991 to January 1992, and February 2003 to June 2004.  The Veteran had active service in southwest Asia. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, which denied the aforementioned claims.

The Board notes that, in the case of Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran asserted in a May 2007 statement that the pain in his head, neck, and shoulder have become increasingly debilitating to the point of losing his civilian employment in 2006.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The representative indicated in the July 2012 Written Brief Presentation that the Veteran's claim for service connection for chronic fatigue should be addressed.  As such, the Board finds that the issue of entitlement to service connection for chronic fatigue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.
As an initial matter, the Board notes that the Veteran reported in a December 2008 VA treatment record that he stopped working because of pain.  The Veteran further reported that he filed for Social Security Administration (SSA) disability benefits and was awaiting the results.  In a January 2009 VA treatment record, the Veteran reported that SSA sent him for memory testing and granted him disability because of it.  The claims file does not contain the Veteran's SSA records.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000).  Therefore, these issues must be remanded in order to obtain all available SSA records relating to disability benefits.  

Additionally, VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  Therefore, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.

With respect to the Veteran's claim for entitlement to an evaluation in excess of 10 percent for service-connected tendonitis of the right shoulder, the Board notes that the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this issue is being remanded for further development, and the most recent VA examination with regard to this claim is from 2009, the Board finds that the Veteran should be provided new VA examinations in order to determine the current severity of his service-connected tendonitis of the right shoulder.

With respect to the Veteran's claims for service connection for dizziness, light headedness, residuals of head trauma, a memory loss condition, and headaches as due to an undiagnosed illness, the Veteran has asserted that he developed these conditions following a 1991 motor vehicle accident.  The Veteran has also asserted that he had a headache disability as secondary to a neck disability.  

In a February 1981 Report of Medical History, the Veteran reported frequent or severe headaches.  An August 1991 service treatment record reflects that the Veteran's vehicle went over a large hole and jarred all of the occupants.  The Veteran bumped his head on the roof and struck his right scapular area on the side of the vehicle.  A May 2004 service record also reflects that the Veteran was in a motor vehicle accident while on duty. 

The Veteran underwent a VA general medical examination in June 2009.  The examiner reviewed the claims file.  The Veteran complained of dizziness, light headedness, memory loss, chronic headaches, and residuals of head trauma since a 1991 motor vehicle accident.  Upon examination, the Veteran was diagnosed with vertigo; chronic headaches; memory loss; and residuals of head trauma, short-term memory loss and decreased concentration.

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007). 

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the Veteran has reported experiencing dizziness, light headedness,  memory loss, and headaches since service; the June 2009 VA examiner noted the Veteran as having vertigo, chronic headaches, memory loss, and residuals of head trauma, short-term memory loss and decreased concentration; and no definitive opinion was provided with regard to these etiology of these claims, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for a new VA examination to determine whether he has current diagnoses of conditions relating to dizziness, light headedness, residuals of head trauma, a memory loss condition, and headaches, and, if so, whether any of these conditions were caused or aggravated by the Veteran's active duty service or a neck or spine disability, or whether these conditions can be attributed to an undiagnosed illness.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, in light of the assertions of a possible relationship between the Veteran's claimed headaches and his cervical spine disability, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.

With respect to the Veteran's claims for service connection for a pelvic condition, a neck condition, a low back condition, and an unspecified joint condition, claimed as pain (other than the previously claimed right hand condition), the Veteran has asserted that he has had these conditions since his active duty service.  Specifically, he has related these conditions to motor vehicle accidents or incidents in 1991 and 2003. 

In a June 1978 service treatment record, the Veteran complained of low back pain without trauma.  In a March 1979 service treatment record, the Veteran was noted as having chondromalacia of the left knee.  In a May 1980 service treatment record, the Veteran was noted as having a sprained right knee.  In a January 1981 service treatment record, the Veteran complained of low back pain after lifting heavy packages on a postal run for his unit.  In a February 1981 Report of Medical History, the Veteran reported a "Trick" or locked knee and swollen or painful joints.  In a December 1991 Report of Medical History, the Veteran reported swollen or painful joints.  On an April 1993 Report of Medical History, the Veteran reported back problems.  In a September 2002 Report of Medical Examination, the Veteran was noted as having right leg pain most likely related to work (heavy equipment operator - uses legs.)

In a January 2007 VA medical record, the Veteran was noted as having lumbar degenerative disc disease with radiculopathy bilaterally and cervical neck pain with radiculopathy of the right arm. 

In an April 2007 VA medical record, a physician noted the Veteran as having severe neck and low back pain and indicated that he believed that MRI findings could very well be related to injuries while in service. 

The Veteran underwent a VA general medical examination in June 2009.  The examiner reviewed the claims file.  The Veteran complained of a neck condition, a lower back condition, and an unspecified joint condition since a 1991 motor vehicle accident.  The Veteran asserted that he developed a pelvic condition in 2003 by being shifted after bouncing around while riding in a Humvee.  Upon examination, the Veteran was diagnosed with mild degenerative disc disease of the cervical spine, mild degenerative disc disease of the lumbar spine, knee arthralgia, and degenerative joint disease of the bilateral hips.  In a separate June 2009 VA joints examination, it was noted that radiographs of the right hand revealed no acute abnormality; radiographs of the lumber spine revealed mild degenerative changes and anterior osteophyte formation of the lumbar spine; and radiographs of the cervical spine revealed minimal degenerative change.  The examiner noted that symptoms do not fit a particular anatomic pathology.  The examiner further noted an impression of mild lumbar and minimal cervical radiographic degenerative change.

In an addendum to a June 2009 VA peripheral nerve examination, it was noted that MRI of the T- and the L- spine were unremarkable, mild degenerative changes of the C-spine resulting in mild neuroforaminal narrowing at C2-3, C3-4, and C5-6.  Given the physical examination findings and aforementioned test results, the examiner stated that it would be mere speculation regarding the relationship of the Veteran's complaints to the motor vehicle accident or other events that occurred during military service.

The Board has considered the June 2009 VA opinion.  However, this addendum opinion did not discuss the fact that the Veteran complained of low back pain and other joint pain during service.  Moreover, a VA medical opinion was not provided with respect to the etiology of the Veteran's complaints of pelvic pain since his active service.  As such, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for a new VA examination to determine whether he has current diagnoses of a pelvic condition, a neck condition, a low back condition, or an unspecified joint condition, and, if so, whether any of these conditions were caused or aggravated by his active duty service or whether these conditions can be attributed to an undiagnosed illness.  Colvin, supra.

With respect to the Veteran's claims for service connection for numbness and loss of strength of the bilateral arms and the bilateral legs, the Veteran has asserted that he has experienced numbness and loss of strength of the bilateral arms and legs since being involved in a car accident in 1991 while in service.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of numbness or loss of strength of the bilateral arms and the bilateral legs.  As noted above, service records reflect that the Veteran was involved in motor vehicle accidents or incidents in 1991 and 2004.

In a January 2007 VA medical record, the Veteran was noted as having lumbar degenerative disc disease with radiculopathy bilaterally and cervical neck pain with radiculopathy of the right arm. 

The Veteran underwent a VA general medical examination in June 2009.  The examiner reviewed the claims file.  The Veteran complained of chronic conditions causing numbness and loss of strength in the bilateral legs and arms beginning in 1991.  He asserted that these symptoms began during a motor vehicle accident.  Upon examination, the examiner diagnosed the Veteran with numbness of the bilateral legs and arms.  The examiner also diagnosed the Veteran with a chronic condition causing loss of strength in the bilateral arms, normal strength on examination, and a chronic condition causing loss of strength in the bilateral legs, normal findings on examination.  In a separate June 2009 VA neurological examination, the Veteran reported experiencing intermittent numbness/tingling in his arms since a 1991 car accident.  He asserted he was also in another car accident in 2002 or 2003 that resulted in pain in his body.  The examiner diagnosed the Veteran with weakness and numbness, not otherwise specified.  In a June 2009 VA peripheral nerve examination, the examiner noted the Veteran's reports of upper and lower extremity problems, dizziness, chronic low back pain, and stated that he saw no objective evidence, either on physical examination nor in any studies that he has had to date, of any of his complaints.  The examiner concluded that the could not explain the Veteran's symptoms by any injury that he suffered during his military service.  It would be mere speculation at this point.  In an addendum, it was noted that EMG results showed bilateral median neuropathy at the wrists which can account for his dysesthesias in the upper extremities but would be unrelated to the motor vehicle accident.  MRI of the T- and the L- spine were unremarkable, mild degenerative changes of the C-spine resulting in mild neuroforaminal narrowing at C2-3, C3-4, and C5-6. Given the physical examination findings, and aforementioned test results, it would be mere speculation regarding the relationships of his complaints ot the motor vehicle accident or other events that occurred during military service. 

With regard to the Veteran's complaints of loss of strength in the bilateral arms and legs, the Board finds that it is unclear from the medical evidence of record whether the Veteran has a current diagnosis of a disability relating to these complaints.  In the June 2009 VA general medical examination report, the examiner diagnosed the Veteran with a chronic condition causing loss of strength in the bilateral arms, normal strength on examination, and chronic condition causing loss of strength in the bilateral legs, normal findings on examination.  The Board finds this determination contradictory, as the examiner diagnosed the Veteran with a disability related to loss of strength while simultaneously noting that he had normal strength on examination.  In the addendum to the June 2009 VA peripheral nerve examination, the Veteran was diagnosed with bilateral median neuropathy at the wrists which can account for his dysesthesias in the upper extremities but would be unrelated to the motor vehicle accident.  However, it was not specifically stated that the diagnosis of bilateral median neuropathy encompassed the Veteran's complaints of loss of strength or whether the loss of strength complaints were entirely separate from his bilateral median neuropathy.  Additionally, the Board finds that the Veteran's complaints with regard to numbness of the bilateral legs and arms are intertwined with his complaints regarding loss of strength, as it is unclear as to whether or not the Veteran has diagnosed disabilities relating to the legs or the arms which encompass his complaints regarding both loss of strength and numbness.  As such, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for a new VA examination to determine whether he has a current diagnosis of a condition relating to loss of strength in the bilateral arms or legs or a condition relating to numbness of the bilateral arms or legs, and, if so, whether any of these conditions were caused or aggravated by the Veteran's active duty service or whether these conditions can be attributed to an undiagnosed illness.  Colvin, supra.

With regard to claim for entitlement to TDIU, the Veteran should be a provided a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Additionally, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.

Finally, the Veteran's representative asserted in the July 2012 Written Brief Presentation that the Veteran's service treatment records are incomplete and that the claims file contains almost no records after 2002.  As such, the RO/AMC should take this opportunity to ensure that all available service treatment records from all periods of service, to particularly include the period of February 2003 to June 2004, have been associated with the claims file.  If service treatment records cannot be located for any periods of active duty service, a formal finding of unavailability of these records should be issued.    

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide the Veteran with appropriate notice of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310.

2. Ensure that all available service treatment records from all periods of service, to particularly include the period of February 2003 to June 2004, have been associated with the claims file.  If service treatment records cannot be located for any periods of active duty service, a formal finding of unavailability of these records should be issued.

3. Associate with the claims file any and all of the Veteran's SSA records concerning disability benefits.  
4. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

5. Provide the Veteran with a VA examination in order to determine the current severity of his service-connected tendonitis of the right shoulder.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for his right shoulder, and determine whether he has ankylosis or any impairment of the humerus, clavicle, or scapula due to his service-connected right shoulder disability.  The examiner should comment as to whether the right shoulder exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether weakened movement, excess fatigability, incoordination, or pain significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to these symptoms on repetitive use or during flare-ups).  The examiner should note whether the Veteran experiences any neurological abnormalities as a result of his right shoulder disability.  The complete rationale for any opinions expressed should be provided.

6. Schedule the Veteran for an appropriate VA examination for his claimed dizziness, light headedness, residuals of head trauma, memory loss condition, and headaches.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed dizziness, light headedness, residuals of head trauma, memory loss condition, and headaches.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has diagnosable disabilities relating to his complaints of dizziness, light headedness, residuals of head trauma, memory loss, and headaches.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed dizziness, light headedness, residuals of head trauma, memory loss, or headache disabilities were caused or aggravated by his active duty service or a neck or spine disability.  If a diagnosable disability cannot be assigned with regard to these complaints, the examiner should state such.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. Schedule the Veteran for an appropriate VA examination for his claimed pelvic condition, neck condition, low back condition, and unspecified joint condition, claimed as pain (other than the previously claimed right hand condition).  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed pelvic condition, neck condition, low back condition, and unspecified joint condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has diagnosable disabilities relating to his pelvic, neck, low back, and unspecified joint complaints.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed pelvic condition, neck condition, low back condition, or unspecified joint condition were caused or aggravated by his active duty service.  If a diagnosable disability cannot be assigned with regard to these complaints, the examiner should state such.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. Schedule the Veteran for an appropriate VA examination for his claimed numbness and loss of strength of the bilateral arms and legs.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed numbness and loss of strength of the bilateral arms and legs.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has diagnosable disabilities relating to his complaints of numbness and loss of strength of the bilateral arms and legs.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed disabilities related to numbness or loss of strength of the bilateral arms and legs were caused or aggravated by his active duty service.  If a diagnosable disability cannot be assigned with regard to these complaints, the examiner should state such.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

9. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

10. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



